Citation Nr: 0215108	
Decision Date: 10/28/02    Archive Date: 11/01/02	

DOCKET NO.  98-20 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to an initial evaluation in excess of 30 
percent for interstitial lung disease.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The veteran, who had active service from August 1962 
to December 1968 and from November 1971 to November 1978, 
appealed those decisions to the BVA, and the case was 
referred to the Board for appellate review.

In a decision dated in September 2000 the Board affirmed the 
RO's denial of the benefits sought on appeal.  The veteran 
then appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court) and in a decision 
dated in January 2002 the Court vacated the Board's decision 
and remanded the case for further adjudication.  (The Court 
also affirmed the Board's decision with respect to the issue 
of whether there was clear and unmistakable error in the 
March 8, 1979, rating decision which denied service 
connection for residuals of smoke inhalation.)  The case was 
subsequently returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO, and the duties to notify and assist have been satisfied.

2.  The veteran either became nicotine dependent during 
service or preexisting nicotine dependence chronically 
worsened or increased in severity during service.

3.  The veteran's respiratory symptomatology, including that 
attributable to chronic obstructive pulmonary disease (COPD), 
is causally or etiologically related to service.

4.  Prior to October 7, 1996, the veteran's respiratory 
symptomatology was of moderate severity, but did not manifest 
extensive fibrosis, severe dyspnea on slight exertion with 
corresponding ventilatory deficit confirmed by pulmonary 
function tests with marked impairment of health, or 
exertional dyspnea sufficient to prevent climbing one flight 
of steps or walking one block without stopping.

5.  After October 7, 1996, the veteran's respiratory 
symptomatology was not severe under the schedular criteria in 
effect prior to October 7, 1996, but manifested FEV-1 of 40 
to 55 percent of predicted.

6.  After October 7, 1996, the veteran's respiratory 
disabilities do not manifest FVC less than 50 percent 
predicted; FEV-1 less than 40 percent of predicted value; 
FEV-1/FVC less than 40 percent; DLCO (SB) less than 40 
percent predicted; maximum exercise capacity less than 15 
ml./kg./min. oxygen consumption (with cardiac or respiratory 
limitation); cor pulmonale (right heart failure); right 
ventricular hypertrophy; pulmonary hypertension (shown by 
echo or cardiac catheterization); episodes of acute 
respiratory failure; or require outpatient oxygen therapy.


CONCLUSIONS OF LAW

1.  Nicotine dependence was incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2002).

2.  Prior to October 7, 1996, the schedular criteria for an 
evaluation in excess of 30 percent for interstitial lung 
disease and COPD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1-
4.14, 4.96, 4.97, Diagnostic Codes 6603, 6801 (1996); 
38 C.F.R. § 3.159 (2002).

3.  From October 7, 1996, the schedular criteria for a 60 
percent evaluation for interstitial lung disease and COPD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 4.96, 4.97, 
Diagnostic Codes 6603, 6801 (1996); 38 C.F.R. §§ 3.159, 4.97, 
Diagnostic Codes 6604 and 6833 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that in November 
2000 the Veterans Claims Assistance Act of 2000 (VCAA) became 
law.  The VCAA applies to all pending claims for VA benefits 
and provides, among other things, that the VA shall make 
reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 1991 & Supp. 2002); 38 C.F.R. § 3.159 
(2002).

The Board finds that while the VCAA was enacted during the 
pendency of this appeal and was not specifically applied to 
the veteran's case by the RO or the Board in it's September 
2000 decision, there is no prejudice to the veteran in 
proceeding with his appeal because the requirements of the 
VCAA have been satisfied.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the appellant).  As will be more fully explained 
below, the RO and the Board provided the veteran notice of 
the applicable laws and regulations and an explanation of the 
evidence considered and why this evidence was insufficient to 
grant the claims.  Moreover, all relevant evidence appears to 
be of record.  Accordingly, the Board will proceed with 
appellate review.

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the rating 
decisions, the statement of the case and the various 
supplemental statements of the case issued in connection with 
the current appeal have notified the veteran of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claims were denied.  In addition, although the 
Court's January 2002 remand served to vacate the Board's 
September 2000 decision and it's legal effect, the Board's 
prior discussion nevertheless remains a matter of record, and 
one which was clearly provided to the veteran.  Examination 
of the now vacated decision reveals that the Board clearly 
articulated the relevant laws and regulations and discussed 
these legal provisions in the context of the evidence then of 
record.  In other words, through the Board's September 2000 
denial, the veteran has already had an extensive advisement 
of the evidence that would be required to substantiate his 
claims.  Furthermore, the veteran's attorney, an attorney 
experienced in handling VA claims, presumably is aware of the 
information and evidence needed to substantiate and complete 
his client's claims.  Under the circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. 
§ 5103A.  In this regard, the veteran's service medical 
records are associated with the claims file and the veteran 
has been afforded VA examinations in connection with his 
claim, including an examination following the Court's 
decision in this case.  In addition, private and VA treatment 
records have been obtained or submitted in connection with 
the appellant's claim.  Lastly, the veteran and his 
representative have not made the Board aware of any 
outstanding evidence that should be obtained prior to further 
appellate review, and the Board would observe that after 
being provided with a copy of the VA examination afforded the 
veteran after the Court's decision in this case the veteran 
was afforded an opportunity to submit any additional evidence 
or argument in response to this additional evidence and the 
veteran responded in September 2002 that he had no further 
evidence or argument to present.

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the issues on 
appeal has been obtained.  As such, the VA has no outstanding 
duty to inform the veteran that any additional evidence or 
information is needed.  Moreover, as the record is complete 
any further obligation under the VCAA for the VA to advise 
the veteran as to the division of responsibilities between 
the VA and the veteran in obtaining evidence is now 
effectively moot.  Quartuccio, 16 Vet. App. 183, 187 (2002).  
Accordingly, the case is now ready for appellate review.

Service Connection

The veteran essentially contends that he became nicotine 
dependent during service and ultimately developed a 
respiratory disease attributable to his cigarette smoking 
that should be service connected.  Service connection may be 
granted for a disability resulting from disease or injury 
which was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.  To establish a showing of a 
chronic disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The VA General Counsel has indicated that service connection 
may be granted for inservice tobacco use if the evidence 
shows injury or disability resulting from tobacco use in 
service.  See VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 (1993).  
The General Counsel also issued an opinion addressing when 
service connection may be granted for disability or death due 
to nicotine dependence caused by inservice tobacco use.  
VAOPGCPREC 19-97, 62 Fed. Reg. 37,954 (1997).  While the 
provisions of 38 U.S.C.A. § 1103 prohibits service connection 
for death or disability resulting from injury or disease due 
to tobacco use in service, this provision only applies to 
claims filed after June 9, 1998, and since the veteran filed 
his claim prior to that date, a finding of service connection 
for disability resulting from nicotine dependence, tobacco 
use and resulting respiratory disability is possible in this 
case.

The evidence before the Board clearly demonstrates that the 
veteran began smoking prior to service, and the veteran does 
not dispute that he smoked cigarettes prior to service.  
While there is some question or dispute as to the amount of 
cigarettes the veteran smoked and the length of time he 
smoked prior to service, it is clear from testimony the 
veteran presented at a September 1998 hearing that he began 
smoking cigarettes in high school and that he increased the 
amount he smoked after he left high school, substantially 
more while in service.  The medical evidence for 
consideration includes a February 1998 statement from John J. 
Connolly, M.D., which relates that the veteran's obstructive 
airway disease was related to smoking.  He continued that the 
veteran was smoking heavily while in the Navy and it was as 
likely as not to have been nicotine dependent while in the 
military.  He concluded that the veteran's current lung 
condition and symptoms could directly be attributed to past 
nicotine dependency.  Significantly, Dr. Connolly's statement 
does not indicate when the veteran initially became nicotine 
dependent.  

A VA examination performed in August 2002 reflects that the 
examiner had reviewed the veteran's claims file and that 
concerning the veteran's smoking history he noted that the 
veteran stated that he started to smoke about six months 
prior to entering service and that he smoked a fairly decent 
amount throughout his service career and then stopped smoking 
in the 1990's.  The examiner also noted that the veteran had 
told his physicians that there was a period when he stopped 
smoking between 1980 and 1987.  The examiner noted that when 
he reviewed the veteran's claims file there was conflicting 
documentation regarding when the veteran started to smoke.  
Some documentation mentioned that the veteran started to 
smoke two years prior to service, but the veteran stated at 
the time of the examination that he may have begun smoking 
intermittently and very irregularly for about six months 
prior to service and that as peak he was smoking 2 1/2 packs 
of cigarettes a day.  Following the review of the claims file 
it was the examiner's opinion that the etiology of the 
veteran's respiratory symptomatology appeared to be many 
years of tobacco abuse and exposure to asbestos.  Concerning 
the veteran's service-connected interstitial lung disease, it 
was the examiner's opinion that it may be impossible to 
determine which caused the veteran's interstitial lung 
disease, whether it was asbestosis or smoking.  It was the 
examiner's opinion that most likely both contributed to that 
disease.  The examiner stated that it was impossible to 
distinguish symptomatology associated with the veteran's 
service-connected lung disease due to asbestos exposure and 
that from any other respiratory disorder.  It was his opinion 
that the asbestos exposure and smoking history lead to his 
lung problems.  

As for the veteran's nicotine dependence, he noted that it 
was known that the veteran did start smoking prior to 
service, but that it appeared it was somewhat minimal and 
increased during service where cigarettes were cheap and it 
was quite common to smoke extensively.  It was the examiner's 
opinion that the veteran's chronic obstructive pulmonary 
disease was related to his time in service and it appeared 
that the veteran's smoking activities increased dramatically 
during service, and that this would most likely lead to the 
problems that he had now.  The examiner also added that 
asbestos exposure would only contribute and compound the 
veteran's respiratory difficulties.  The examiner concluded 
with an opinion that the veteran's smoking history and 
asbestos exposure both contributed to his current lung 
disease and that these both occurred while he was in service.  
The examiner stated that when the veteran became nicotine 
dependent was unknown as he was smoking prior to service, but 
that his frequency of smoking increased dramatically while in 
service.  Therefore, the examiner stated that it may not be 
known when the veteran actually became nicotine dependent, 
again noting that with the ease of access to cigarettes 
during service his smoking increased dramatically during 
service.

Based on this record and evidence, the Board finds that if 
the veteran did not become nicotine dependent during service, 
a distinct possibility given his preservice history of 
cigarette use, that a preexisting nicotine dependence likely 
chronically worsened or increased in severity during service.  
This is consistent with the statement from Dr. Connolly who 
noted that the veteran was nicotine dependent while in 
service, and statements from the August 2002 VA examination 
report which indicate that it may not be known when the 
veteran actually became nicotine dependent.  Thus, if the 
veteran was not nicotine dependent prior to service, he 
became so during service, and if he was nicotine dependent 
prior to service, this disability apparently increased in 
severity during service, based on the amount of cigarettes 
smoked during service.  Accordingly, the Board finds that 
service connection for nicotine dependence and the resulting 
chronic obstructive pulmonary disease is warranted.

Increased Evaluation

The veteran essentially contends that the current evaluation 
assigned for his service-connected respiratory disability, 
which now includes COPD, does not accurately reflect the 
severity of his respiratory symptomatology.  Disability 
evaluations are determined by evaluating the extent to which 
a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining will be resolved in the favor of 
the veteran.  While the veteran's entire history is reviewed 
when making a disability evaluation determination, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, as 
the veteran is appealing the initial assignment of a 
disability rating, the severity of the disability is to be 
considered during the entire period of time from the initial 
assignment of the evaluation to the present time.  Fenderson 
v. West, 12 Vet. App. 119, 125-126 (1999).

The Board notes that effective October 7, 1996, the VA 
revised the criteria for evaluating respiratory disabilities.  
Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after a claim has been 
filed, but before the administrative or judicial review 
process has been concluded, the version most favorable to the 
appellant normally applies, absent congressional intent to 
the contrary.  However, the new rating criteria are not for 
application prior to their effective date.  See VAOPGCPREC 3-
2000.  Consequently, the Board will examine the veteran's 
claim for an increased evaluation under the criteria in 
effect prior to and after October 7, 1996.

As for the schedular criteria for the service-connected 
interstitial lung disease due to asbestos exposure under the 
old criteria, this disability was rated by analogy to 
silicosis under Diagnostic Code 6801.  Under that Diagnostic 
Code, a 10 percent evaluation was warranted when the 
disability was definitely symptomatic with pulmonary fibrosis 
and moderate dyspnea on extended exertion.  A 30 percent 
evaluation was warranted for a moderate disability with 
considerable pulmonary fibrosis and moderate dyspnea on 
slight exertion, confirmed by pulmonary function tests, and a 
60 percent evaluation was for assignment with evidence of a 
severe disability with extensive fibrosis, severe dyspnea on 
slight exertion with corresponding ventilatory deficit 
confirmed by pulmonary function tests with marked impairment 
of health.

Under the new criteria the veteran's disability is evaluated 
under the schedular criteria utilized to evaluate the 
severity of interstitial lung diseases (Diagnostic Codes 6825 
through 6833), including specifically for asbestosis under 
Diagnostic Code 6833.  Evaluations are assigned primarily 
based on findings of pulmonary function testing.  For an 
evaluation of 10 percent, pulmonary function testing must 
show forced vital capacity (FVC) of 75 to 80 percent 
predicted or diffusion capacity of the lung for carbon 
monoxide by the single breath method (DLCO (SB)) of 66 to 80 
percent predicted.  A 30 percent evaluation requires FVC of 
65 to 74 percent predicted or DLCO (SB) of 56 to 65 percent 
predicted and a 60 percent evaluation contemplates FVC of 50 
to 64 percent predicted, DLSO (SB) of 40 to 45 percent 
predicted, or maximum exercise capacity of 15 to 20 
ml./kg./min. oxygen consumption with cardiorespiratory 
limitation.

Since the veteran is now service connected for chronic 
obstructive pulmonary disease, consideration must be given to 
the schedular criteria used to evaluate that disability.  
Under the old criteria, a 10 percent evaluation was for 
assignment for a mild disability with evidence of ventilatory 
impairment on pulmonary function tests and/or definite 
dyspnea on prolonged exertion.  A 30 percent evaluation was 
contemplated for a moderate disability with moderate dyspnea 
occurring after climbing one flight of steps or walking more 
than one block on a level surface and pulmonary function 
testing, tests consistent with findings of moderate 
emphysema.  Lastly, a 60 percent evaluation was contemplated 
for a severe disability with exertional dyspnea sufficient to 
prevent climbing one flight of steps or walking one block 
without stopping, ventilatory impairment of severe degree 
confirmed by pulmonary function tests with marked impairment 
of health.  See 38 C.F.R. § 4.97, Diagnostic Code 6603 
(1996).

Under the new criteria, evaluations are again assigned based 
primarily on findings of pulmonary function testing.  Under 
Diagnostic Code 6604 for chronic obstructive pulmonary 
disease, a 10 percent evaluation contemplates findings of 
FEV-1 of 71 to 80 percent predicted, FEV-1/FVC of 71 to 80 
percent, or DLCO (SB) 66 to 80 percent predicted.  For a 30 
percent evaluation findings of FEV-1 of 56 to 70 percent 
predicted, FEV-1/FVC of 56 to 70 percent or DLCO (SB) 56 to 
65 percent predicted are contemplated.  A 60 percent 
evaluation is contemplated with findings of FEV-1 of 40 to 55 
percent predicted, FEV-1/FVC of 40 to 55 percent, DLCO (SB) 
of 40 to 55 percent predicted, or maximum oxygen consumption 
of 15 to 20 ml./kg./min. (with cardiorespiratory limit).  
Lastly, a 100 percent evaluation is contemplated when FEV-1 
is less than 40 percent of predicted value, FEV-1/FVC is less 
than 40 percent, DLCO (SB) is less than 40 percent predicted, 
maximum exercise capacity is less than 15 ml./kg./min. oxygen 
consumption (with cardiac or respiratory limitation) cor 
pulmonale (right heart failure), right ventricular 
hypertrophy, pulmonary hypertension (shown by echo or cardiac 
catheterization) episodes of acute respiratory failure or 
requires outpatient oxygen therapy.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6604.  

It should be noted that under the old and new criteria, 
ratings for coexisting respiratory conditions will not be 
combined with each other.  A single rating will be assigned 
under the diagnostic code which reflects the predominant 
disability with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.96(a).

The evidence for consideration includes the report of a VA 
examination performed in October 1996.  At that time the 
veteran reported that he had worsening of his dyspnea on 
exertion over the last 4 to 5 years.  He indicated that he 
was unable to climb a flight of stairs without having to stop 
and catch his breath.  The veteran denied any paroxysmal 
nocturnal dyspnea or orthopnea.  He stated that the only 
medication at the time of the examination was an inhaler.  On 
physical examination of the lungs excursion was symmetric 
bilaterally.  Percussion was decreased throughout, probably 
owing to the veteran's size.  Breath sounds were clear 
without wheezes, rales or rhonchi.  Airflow was mildly 
diminished bilaterally.  A review of a CT scan performed in 
August 1996 revealed small scattered pleural plaques 
throughout the pleural space bilaterally, more extensive on 
the left.  The examiner indicated that pulmonary function 
tests had been performed, but no results were available at 
the time of the examination and no pulmonary function test 
report is associated with the examination report.  The 
diagnoses following the examination were clinical evidence of 
previous asbestos exposure and rule out asbestosis or other 
interstitial lung disease.  The examiner commented that the 
veteran's pulmonary manifestations, primarily dyspnea on 
exertion appeared to be stable.

A report of a VA examination performed in February 1997 shows 
the veteran reported worsening dyspnea on exertion for the 
last 3 or 4 years.  He reported that he was unable to climb a 
flight of stairs without having to stop and catch his breath.  
The veteran denied any paroxismal nocturnal dyspnea or 
orthopnea.  On physical examination the veteran did not 
appear to be in any acute distress.  Examination of the lungs 
was unremarkable.  Pulmonary function testing performed prior 
to the examination in January 1997 showed values of FVC of 80 
percent; FEV-1 48 percent of predicted; FEV-1/FVC of 59 
percent; and DLCO of 66 percent.  The examination report 
indicated that pulmonary function tests and their results 
were more indicative of chronic obstructive lung disease 
secondary to smoking with some element of emphysema.  The 
decrease in DLCO, however, in addition to emphysema, could 
also be the result of early signs of interstitial lung 
disease which was usually a delayed manifestation of asbestos 
exposure.  The diagnoses following the examination were 
clinical evidence of previous asbestos exposure and at least 
pleural plaquing from a specific exposure and probable 
interstitial lung disease; and chronic obstructive lung 
disease which was probably secondary to smoking with a mild 
element of emphysema.

A report of a private examination dated in February 1998 from 
Dr. Connolly showed the veteran reported complaints of 
excessive mucus and cough on a daily basis.  The veteran also 
reported experiencing chest pain and had some difficulty 
sleeping at night, and was having some dyspnea with exertion.  
The chest pains were described as somewhat diffuse and 
variable and seemed to respond with Tylenol and he did not 
experience similar pains during the day with exertion.  
Pulmonary function testing performed in January 1992 
reportedly showed FEV-1 of 63 percent predicted and FEV-1/FVC 
of 55 percent and diffusion of 87 percent which was described 
as normal.  Physical examination of the chest revealed a 
symmetrical expansion and bilateral expiratory rhonchi.  The 
impressions following the examination were chronic 
obstructive airway disease with marked bronchial spastic 
component and significant deterioration over the past few 
years and asbestos-related pleural plaques.

A report of a VA examination performed in October 1998 shows 
the veteran felt that his breathing had become worse since 
his last VA examination in February 1997.  He indicated that 
he stops after walking a block or climbing one flight of 
stairs.  He reported that his last emergency room visit 
because of an exacerbation of COPD was about four years ago.  
On physical examination breath sounds were bronchovesicular 
with prolongation of the expiratory phase on forced 
expiration.  There was no audible wheezing or rhonchi.  
Pulmonary function testing showed FVC was 87 percent of 
predicted; FEV-1 was 54 percent of predicted; FEV-1/FVC was 
62 percent and DLCO was 91 percent of predicted.  The 
diagnoses following the examination were chronic obstructive 
pulmonary disease and asbestos exposure with pleural plaques 
due to asbestos exposure.

A report of a VA examination performed in August 2002 
reflects that the examiner was of the opinion that the 
veteran's respiratory symptomatology for various disabilities 
could not be differentiated.  The examiner noted that the 
veteran did not use oxygen at home.  He indicated that the 
veteran had a fair amount of shortness of breath which 
occurred on a daily basis.  He indicated that the veteran 
could walk about one block and then had to stop because of 
shortness of breath.  The veteran reported that he was short 
of breath daily and could climb about 6 to 7 steps and had to 
stop because of shortness of breath, but also because his 
legs bothered him so much.  On physical examination there was 
no evidence of congestive heart failure, pulmonary embolism 
or respiratory failure noted.  He did not appear to have 
congestive heart failure, cor pulmonale or pulmonary 
hypertension.  Pulmonary function testing showed FVC was 74 
percent of predicted; FEV-1 was 46 percent of predicted; FEV-
1/FVC was 49 percent and DLCO was 95 percent.  The diagnoses 
following the examination were interstitial lung disease, 
bilateral pleural thickening and pleural calcifications due 
to scarring, most likely secondary to asbestos exposure, 
scarring of the left midlung noted on past chest X-rays and 
tobacco abuse in the veteran's past medical history.  The 
examiner commented that the veteran's main respiratory 
complaint was shortness of breath.

Based on this record and evidence, the Board is of the 
opinion that the veteran's overall disability picture 
warrants a 30 percent evaluation prior to October 7, 1996, 
under the criteria then in effect, and a 60 percent 
evaluation under the revised criteria from October 7, 1996.  
While there are no pulmonary function tests proximate to the 
date the veteran reopened his claim in September 1996, the 
October 1996 VA examination reflects that the veteran 
reported that he experienced shortness of breath climbing one 
flight of stairs.  Indeed, the veteran has rather 
consistently reported shortness of breath climbing one flight 
of stairs or walking more than one block.  Thus, the Board 
concludes that prior to October 7, 1996, the veteran warrants 
a 30 percent evaluation under either Diagnostic Code 6603 or 
6801.  However, the veteran does not meet or approximate the 
criteria for a 60 percent evaluation under either of those 
diagnostic codes because the record does not reflect the 
presence of severe exertional dyspnea sufficient to prevent 
climbing one flight of steps or walking one block without 
stopping or marked impairment of health.

As of the date of the revised criteria, the Board finds that 
the revised criteria are more favorable to the veteran and 
warrant a 60 percent evaluation.  None of the medical records 
reflect the presence of severe exertional dyspnea sufficient 
to prevent climbing one flight of steps or walking one block 
without stopping or marked impairment of health contemplated 
under the old criteria for a 60 percent evaluation.  
Nevertheless, the Board finds that the FEV-1 findings 
reported on pulmonary function tests performed in January 
1997 (48 percent), October 1998 (54 percent), and August 2002 
(46 percent) demonstrate an entitlement to a 60 percent 
evaluation in that those findings are between 40 to 55 
percent predicted under Diagnostic Code 6604.  A review of 
the clinical findings pertaining to FVC, FEV-1/FVC and DLCO 
do not show entitlement to an evaluation in excess of 
60 percent under either Diagnostic Code 6604 or 6833.  Nor 
does the evidence reflect any cardiovascular disabilities 
associated with the veteran's disability, evidence of acute 
respiratory failure or the required use of outpatient oxygen 
therapy so as to warrant a 100 percent evaluation under 
either diagnostic code.  Accordingly, a 60 percent evaluation 
for the veteran's respiratory disability is warranted from 
October 7, 1996.

In reaching this decision, the Board has considered the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations, whether or not they were 
raised by the veteran, as required by the holding of the 
United States Court of Appeals for Veterans Claims in 
Schafrath v. Derwinski, 1 Vet. App. 589, 591 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no assertion or showing that the veteran's respiratory 
disability has caused marked interference with employment, 
necessitated frequent periods of hospitalization or otherwise 
renders impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).


ORDER

Service connection for nicotine dependence resulting in COPD 
is granted.

Prior to October 7, 1996, an evaluation in excess of the 
assigned 30 percent evaluation for interstitial lung disease 
with COPD is denied.

Subject to the provisions governing the award of monetary 
benefits, from October 7, 1996, a 60 percent evaluation for 
interstitial lung disease and COPD is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

